Per Curiam.

Suit by Toon against-the company for killing stock; commenced before a justice of the peace.
The cause being appealed to the Circuit Court, the defendant moved to dismiss the same, because the justice had not copied the cause of action upon his docket. This motion was correctly overruled. Vide The same company v. Wilsey, at the present term, [supra.] ¥e see no substantial defect in the complaint, and the evidence sustains the finding and judgment, which were for the plaintiff.
The judgment below is affirmed, with costs.